Citation Nr: 1418331	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-30 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a blood disorder.

2.  Entitlement to service connection for peripheral artery disease (PAD).

3.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to a higher initial rating, greater than 30 percent for PTSD.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1964 to August 1968.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from May and August 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied service connection for sleep apnea, a blood disorder, and PAD, but granted service connection for PTSD and assigned an initial 30 percent evaluation.  The Veteran appealed the denials of service connection and the initial rating assigned for PTSD in these decisions, and the matters are now before the Board.  Since the time of the rating decisions on appeal, original jurisdiction of these matters has been transferred to the RO in St. Petersburg, Florida.
 
The Veteran testified via video conference from the RO in St. Petersburg before the undersigned Acting Veterans Law Judge, in March 2014.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  Of note, the documents within the Virtual VA system includes relevant records of VA treatment.  These documents are considered to be part of the claims file, and as such have been considered as part of the present appeals.

Additionally, the Board notes that since the most recent consideration of the record by the RO in the statement of the case issued in August 2011, additional evidence has been added to the record which includes documents from the Social Security Administration.  While this evidence is new, the Board finds it to be duplicative in substance, if not content, of evidence already considered by the RO.  Thus, in spite of the lack of a waiver of initial RO consideration from the Veteran on this evidence, the Board finds that the immediate adjudication may proceed without unfair prejudice to the Veteran.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At his hearing before the undersigned on March 4, 2014, the Veteran withdrew his appeals on the issues of entitlement to service connection for a blood disorder and PAD.  There are no questions of fact or law remaining before the Board in these matters.

2.  The Veteran did not sustain a disease or injury related to sleep apnea in service.  Sleep apnea is not related to service, or a service-connected disease or injury.

3.  Throughout the entire initial rating period, PTSD has been productive of occupational and social impairment with panic attacks more than once a week, difficulty in understanding complex commands, impairment of memory, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and GAF scores from 65 to 47.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of substantive appeals have been met regarding the issues of entitlement to service connection for a blood disorder and PAD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Sleep apnea was not incurred in service and was not incurred in service and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310(a) (2013).

3.  The criteria for an initial rating in excess of percentage percent for PTSD have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. §20.204 (2013).  During his March 2014 hearing before the undersigned, the Veteran indicated that he was withdrawing his appeals regarding service connection for a blood disorder and PAD.

As the Veteran has withdrawn these appeals, there remain no allegations of errors of fact or law for appellate consideration on these particular matters.  Accordingly, the Board does not have jurisdiction to review the issues, and the identified appeals are dismissed.

Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The disorder at issue, sleep apnea, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's primary contention is that sleep apnea, which he states was initially  diagnosed in 2005, is secondary to his service-connected PTSD.  Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2013).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, in this case, in order to warrant service connection for sleep apnea on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The Board finds that the Veteran's sleep apnea is not related to service or a service-connected disease or injury, to include PTSD.  Service treatment records do not include any complaints or treatment referable to sleep apnea or associated symptoms.  On separation examination in February 1968, the Veteran's lungs, throat, and other systems were normal and he affirmatively denied any history of frequent trouble sleeping.  During his March 2014 hearing before the undersigned, the Veteran stated that he had some history of waking up suddenly with a gasp during service, but he attributed this to having been generally short on sleep while doing prolonged duty directly on a flight line.

Following separation from service, the Veteran sought treatment in 2005 due to feeling low on energy, suspecting that it was related to a vitamin deficiency from his childhood.  The Veteran's family physician informed his that blood work was normal with that regard, and suggested that he participate in a sleep study.

In a July 2005 sleep study, the Veteran reported a history of loud snoring, fragmented sleep, witnessed apnea during sleep, daytime drowsiness, as well as gasping, choking, and sleep walking during sleep.  The sleep study itself revealed moderate snoring and moderate obstructive sleep-disordered breathing with moderate periodic limb movement.  On follow-up in September 2005 it was reported that the previously observed obstructive sleep apnea was eliminated with the use of a continuous positive airway pressure (CPAP) machine.

Thus, the Board is presented with evidence of a current disability, and the Veteran's lay testimony endorsing a connection to PTSD.  The Veteran is competent to report observable symptoms of sleep apnea, such as disturbed sleep patterns and day-time drowsiness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, associating sleep apnea with PTSD is a complex medical determination well beyond the Veteran's lay competence, and accordingly the Veteran's testimony to that effect is not competent and of no probative value.

In January 2014, during mental health treatment, the Veteran asked the treating healthcare professional if he believed that PTSD could cause his sleep apnea.  The physician reported in the associated clinical note, that he did not "know of a relationship in that direction."

The Board is therefore left with no competent evidence that the currently diagnosed sleep apnea either caused by service or a service-connected disability, or that it was aggravated by a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for PTSD is an appeal from the initial assignment of a disability rating in August 2010.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

In the August 2010 decision on appeal, the Veteran was awarded service connection for PTSD and granted an initial evaluation of 30 percent effective July 17, 2009.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9411.  Under this General Rating Formula, a 30 percent evaluation is provided for ooccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2013).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. Id.

Finally, a total, or 100 percent, evaluation is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2002); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Here, the record includes evidence of GAF scores ranging from 47 to 65.  GAF scores between 70 and 61 reflect some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and with some meaningful relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Scores in the 51 to 60 range indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  Id.  GAF scores from 50 to 41 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Board finds that throughout the initial rating period, the Veteran's PTSD has met the criteria for a 50 percent rating but not higher.  Treatment records, which include voluminous individual therapy and group therapy clinical notes, reflect that the Veteran's PTSD symptomatology includes sleep disturbances (with chronic, reoccurring nightmares), intrusive thoughts and flashbacks (triggered by sounds such as certain aircraft, or smells such as Asian food), avoidance behavior, panic attacks as frequently as three times a week, disturbances in motivation, hypervigilence with exaggerated startle response, and emotional numbness.  On VA examination in February 2010, the Veteran reported that he had some difficulty getting along with employers, though the examiner opined that the Veteran's PTSD did not result in reduced reliability or productivity, but that transient and mild symptoms did decrease efficiency and the Veteran's ability to perform certain occupational tasks.  During his testimony before the undersigned, the Veteran and his spouse stated that he had no close friends - a report which he had also made on numerous times to mental health specialists - and that he had some difficulty interacting with family members.  The Veteran also reported poor concentration, particularly with complex tasks.

On mental health treatment in January 2014, the Veteran was fully oriented, with good grooming, hygiene, and memory.  Based on his assessment of the Veteran, and his review of prior psychiatric records and reports, the VA psychiatrist felt that the Veteran's symptoms were sufficiently severe to cause "significant impairment in social and occupational functioning."  He noted the Veteran's difficulty with memory and concentration, as well as his inability follow basic instructions as evidence that the Veteran was unable to establish the kinds of relationships which are necessary to be effective and successful in the workplace.  The Board finds this particular report of treatment and assessment to be especially probative of the Veteran's current level of symptomatology as it was based on a review of the Veteran's history, and reached a well-rationalized and conclusion justified by clinical observation.
Based on the foregoing, the Board finds that the Veteran's overall disability picture more closely approximates a 50 percent rating, but not higher.  While the Board recognizes the probative value of the January 2014 report, it is nonetheless necessary to consider that the Veteran does has not exhibited or endorsed suicidal ideation, obsessional rituals which interfere with routine activities does not have intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function, impaired impulse control, spatial disorientation, or a neglect of personal appearance and hygiene; all hallmarks of a 70 percent rating for PTSD.  38 C.F.R. § 4.130. 

Particularly informative of the Veteran's level of disability are GAF scores in the range of 65 to 47, indicating variable levels of symptomatology ranging from mild to serious.  While the Veteran's lowest GAF score, 47, could be consistent with a 70 percent rating, his lucid cognitive capacity, lack of suicidal or homicidal ideation, and full orientation illustrate that the level of disability does not more nearly approximate 70 percent as defined under the DC 9411.

Accordingly, the Board concludes that the Veteran's PTSD has been 50 percent disabling throughout the entire initial rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected PTSD reasonably describe and assess the Veteran's disability level and symptomatology.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects that symptoms of the Veteran's PTSD include nightmares, intrusive thoughts, social and occupational impacts, excessive startle response, decreased concentration and memory, and panic attacks.  These symptoms are part of, or similar to, symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2013).  Additionally, the Board has considered GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the acquired psychiatric disorder.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in September 2009 and January 2010 prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims, including treatment from VA and private facilities as well as physician's statements in support of his claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's PTSD appeal arises from an appeal of the initial evaluation following the grant of service connection for the disorder.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA. 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to records from the Social Security Administration (SSA).  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  

The duty to provide an examination with respect to PTSD was satisfied by a VA examination in February 2010, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered private medical evidence, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  

With regard to sleep apnea, however, the Veteran has not been provided with a VA examination.  To that end, the Veteran's contention is that sleep apnea did not begin until many decades after service and that it is related to his service-connected PTSD.  Here, the only evidence of any connection between the Veteran's sleep apnea and his PTSD are his own lay statements to that effect - statements which are entirely unsupported and general in their scope.  A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

Thus, the Board finds that although there is evidence of current disability, however there is insufficient indication that the disability may be associated with a current service-connected disability.  The Board additionally finds that the record contains sufficient evidence to make a decision on the claim without resort to VA examination.  Consequently, a VA examination as to the etiology of sleep apnea is not warranted, even under the low threshold of McLendon.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of these claims and no further notice or assistance is required.



ORDER

Service connection for a blood disorder is dismissed.

Service connection for PAD is dismissed.

Service connection for sleep apnea is denied.

An initial rating of 50 percent, and no higher, for PTSD is granted.


REMAND

TDIU

During his March 2014 hearing before the undersigned, the Veteran stated that he believed his was unemployable due to his service-connected disabilities, to include PTSD.  The Board finds that TDIU must be considered as part and parcel of the claim for a higher initial rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While a higher schedular rating for PTSD is granted herein, there is insufficient evidence to determine the effect his service-connected disabilities, to include coronary artery disease, tinnitus, and hearing loss, have on his ability to obtain or maintain employment.  Additional development of the matter must be conducted before the Board can properly address the matter.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding his claim of entitlement to a total disability rating based on individual unemployability.  The Veteran should be asked to inform VA of his complete occupational and educational history.

2.  Schedule the Veteran for a VA examination referable to his employability.  The claims file is to be made available to the examiner, and on examination the examiner should describe the full vocational and occupational impact of the Veteran's service-connected disabilities; both individually and cumulatively.

To that end, the examiner should describe the vocational and occupational of the Veteran's CAD, PTSD, tinnitus, and bilateral hearing loss.

3.  After completing all indicated development above, readjudicate the claim for TDIU.  If any of the benefits sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


